Case 3:20-mj-05046-MLP Document 1 Filed 03/07/20 Page 1 of 6

 

 

Application for Search and Seizure Warrant

UNITED STATES DISTRICT COURT

for the
Western District of Washington

In the Matter of the Search of: Case No. MJ20-5046

Alex Gonzales-Lara

APPLICATION FOR A SEARCH WARRANT FOR BLOOD SAMPLE

[, Claudia Pantoja, a federal law enforcement officer or an attorney for the government, request a search
warrant and state under penalty of perjury that I have reason to believe that a sample of blood consisting of one of
more tubes or vials should be taken from the following person:

Alex Gonzales-Lara

located in the Western District of Washington and that this blood sample is evidence of the following crime or crimes.

&) Driving While Under the Influence in violation of RCW 46.61.502, 18 U.S.C. § 13, and
36 C.F.R § 4.23 or 38 C.F.R. § 1.218

& Physical Control of a Vehicle While Under the Influence of Alcohol or Drugs in violation
of RCW 46.61.504, 18 U.S.C. § 13, and 36 C-F.R § 4.23 or 38 C-F.R. § 1.218

O Driver under Twenty-One Consuming Alcohol or Marijuana in violation of RCW
46.61.503 and 18 U.S.C, § 13

O Vehicular Homicide in violation of RCW 46.61.520 and 18 U.S.C. § 13
O Vehicular Assault in violation of RCW 46.61.524 and 18 U.S.C. § 13
0

 

This application is based on the facts set forth in the attached affidavit which is incorporated herein as if
fully set forth.

Pursuant to Fed. R. Crim. P. 4.1 & 41(d)(3), this warrant is presented:

& By reliable electronic means. UO Telephonically ib recorded).

Claudia Pantoja, Affiant

 

The above-named agent provided a sworn statement attesting toshe truth of the foregoing affidavit by

telephone on this 7th day of March, 2020.

  
 
   

THE HON. MICHELLE L. PETERSON
UNITED STATES MAGISTRATE JUDGE
Oo fF SJ HR  & W HO —

N N NY NY YY YY NY NY NY YF Fe S| =| Se Fe Fe ES |
oo ~~) DH UO S&B WS KH S&S CF CO PO SJ HA ww Hh WY NH KS &

 

 

Case 3:20-mj-05046-MLP Document1 Filed 03/07/20 Page 2 of 6

STATE OF WASHINGTON )
SS

mee ee”

COUNTY OF PIERCE

AFFIDAVIT OF CLAUDIA PANTOJA
I, Claudia Pantoja, a federal law enforcement officer in Pierce County,
Washington, having been duly sworn, state as follows:

AFFIANT BACKGROUND

 

1, I have served as a law enforcement officer for more than two years. My
training and experience relevant to the investigation discussed below includes the
following:

& Basic Training at the Federal Law Enforcement Training Center

(1) Basic Law Enforcement Academy at the Washington Criminal
Justice Training Commission

&) Standardized Field Sobriety Testing
0 Advised Roadside Impaired Driving Enforcement Training

I am currently assigned to the 5715 MP Co section. I have over two years of
training and experience detecting, investigating, and apprehending people for driving
under the influence of alcohol and / or drugs. My past training includes 20 weeks of law
enforcement training taught at Fort Leonard Wood, MO, by the US Army; a 180-hour
course taught by the Lewis McChord Police Department to work law enforcement on
Joint Base Lewis-McChord. I am also trained to recognize the signs and evidence of an
alcohol-and/or drug related collision. Through my past training and experience, I have
learned to recognize the signs of alcohol and/or drug impairment in people and to
determine whether or not a person’s ability to drive a motor vehicle safely is impaired. I
also know from my past training and experience that most drugs once ingested including

alcohol, will be detectable in a person’s blood.

AFFIDAVIT OF CLAUDIA PANTOYJA - 1 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
oOo fo 1 DH AH ff YW LY

N NO NH NHN NHN NH HP DRO RO mw mem mmm et ee
oo 4 BO WU SP WwW YK CO OO PO HT KH AH Se OY ONY CS

 

 

Case 3:20-mj-05046-MLP Document 1 Filed 03/07/20 Page 3 of 6

2. The information presented in this affidavit is:

x} Based on my personal observations and interviews that I have
conducted.

C) Based on the personal observations and interviews conducted by xx
Name of Officer or Officers, who is/are xx Title and xx Agency. I
have learned that this individual has received the following relevant
training and has xx years of experience as a law enforcement officer.

INTRODUCTION AND PURPOSE OF THE AFFIDAVIT

3. The purpose of this affidavit is to seek a search warrant to authorize me or
other law enforcement officers to direct a physician, a registered nurse, a licensed
practical nurse, a nursing assistant as defined in Chapter 18.88A of the Revised Code of
Washington (RCW), a physician assistant as defined in chapter 18.71A of the RCW, a
first responder as defined in chapter 18.73 of the RCW, an emergency medical technician
as defined in chapter 18.73 of the RCW, a health care assistant as defined in chapter
18.135 of the RCW, or any technician trained in withdrawing blood to extract a blood
sample consisting of one or more tubes or vials from Alex Gonzalez-Lara (hereafter “the
Subject”). This warrant is requested for the purpose of gathering evidence of the
following crime(s):

& Driving While Under the Influence in violation of RCW 46.61.502, 18
U.S.C. § 13, and 36 C.F.R § 4.23 or 38 C.F.R. § 1.218

& Physical Control of a Vehicle While Under the Influence of Alcohol or
Drugs in violation of RCW 46.61.504, 18 U.S.C. § 13, and 36 C.F.R §
4.23 or 38 C.F.R. § 1.218

C) Driver under Twenty-One Consuming Alcohol or Marijuana in violation
of RCW 46.61.503 and 18 U.S.C. § 13

O Vehicular Homicide in violation of RCW 46.61.520 and 18 U.S.C. § 13
O) Vehicular Assault in violation of RCW 46.61.524 and 18 U.S.C. § 13
0

 

4. I am seeking to present this application for a search warrant by electronic

means because the natural metabolization of alcohol or drugs in the bloodstream may

AFFIDAVIT OF CLAUDIA PANTOIJA - 2 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) $53-7970
Co fe 4S DH MN FR WY HNO —

NN NY NY NY NY NY N N | | Be BP KF SEF SE OS SK
oad KH NH BP WN S&§ SF Oo Om HY KH WH FF WwW HY = &

 

 

Case 3:20-mj-05046-MLP Document 1 Filed 03/07/20 Page 4 of 6

result in the loss of this evidence in the time it would take to present a search warrant
application in a more traditional fashion.
SUMMARY OF PROBABLE CAUSE

5. As a result of my duties, I am familiar with the jurisdictional boundaries of
Joint Base Lewis-McChord. The incident described below occurred within these
jurisdictional boundaries, an area within the special maritime and territorial jurisdiction
of the United States as defined in 18 U.S.C. § 7.

6. The initial contact with the Subject occurred on March 7, 2020, at
approximately 2:37 a.m. at Joint Base Lewis-McChord, Washington, after I was
dispatched to 41st Gate for a possible DUI. Upon making contact with GONZALEZ, she
was in her vehicle I asked her where she was coming back from and if she was on any
medication. GONZALEZ stated she had taken ibuprofen because of her pneumonia and
that she was returning from Buffalo Wild Wings. I then requested that she exit the vehicle
and place her keys on the dashboard, she struggled attempting to turn her vehicle off even
though the gate military police officer had retrieved her keys prior to my arrival and her
vehicle. She then exited the vehicle. Another officer who was assisting me smelled a
strong odor of alcohol from GONZALEZ I then lead her to a straight line to conduct
SFSTs.

ie Based on my training and experience, I believe the Subject may be under
the influence of intoxicants or drugs for the following reasons: I asked GONZALEZ if
she would be willing to volunteer to Standard Field Sobriety Tests, which she agreed to.
First, we began with the Walk and Turn. I explained the Walk and Turn and did an
example for the test, which GONZALEZ said she understood how to complete the test.
On the Walk and Turn, GONZALEZ stepped off the line on step three of the heel to toe
steps and did not make contact with heel to toe on steps seven, eight and nine.
GONZALEZ also conducted an improper turn during the test. Next, I explained the One
Leg Stand test and conducted the test explaining the test, which she said she understood.
During the test, GONZALEZ did not count. GONZALEZ also used her arms for balance

AFFIDAVIT OF CLAUDIA PANTOIA - 3 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
oOo © SJ DH ww Sf WY NY =

oo ~~) NWN th & W HO KK CO OO TF HN KH nH FP WW NY S| ©

 

 

Case 3:20-mj-05046-MLP Document1 Filed 03/07/20 Page 5 of 6

and placed her right foot flat on the side of her left knee. GONZALEZ declined to take a
breathalyzer test.
8. The Subject:

X) Has refused to take a breath Alcohol test on an instrument approved by
the State Toxicologist or a federal agency for such breath testing.

LI Is being treated in a hospital, clinic, doctor’s office, emergency medical
vehicle, ambulance, or other similar facility, or is at a location that lacks
an instrument approved by the State Toxicologist or a federal agency for
performing such breath testing, and has refused to submit to a blood
test.

LJ Is incapable due to physical injury, physical incapacity, or other
physical limitation of submitting to a breath alcohol test, and the
defendant has refused to submit to a blood test.

O Has refused to submit to a blood test at the request of the undersigned.

C) Was not offered an opportunity to take a breath alcohol test on an
instrument approved by the State Toxicologist or a federal agency for
such breath testing because:

C) The available instrument is currently out of order

CL) The individual does not speak English and the implied consent
warnings are not available in a language that the defendant
understands

0

C) Submitted to a breath test on an instrument approved by the State
Toxicologist or a federal agency for such breath testing but the breath
alcohol concentration reading of is not consistent with the defendant’s
level of impairment suggesting that the defendant is under the influence
of a drug.

 

9. A sample of blood extracted from the Subject if taken within a reasonable
period of time after he/she last operated, or was in physical control of, a motor vehicle,
may be tested to determine his/her current blood alcohol level and to detect the presence
of any drugs that may have impaired his/her ability to drive. This search warrant is being
requested within hice hours after the Subject ceased driving or was found in in physical
control of a motor vehicle.

AFFIDAVIT OF CLAUDIA PANTOJA - 4 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
Do fof ~+4 DH w fF WwW He

NM N NHN NN WHY KY NHN KN NHN S| RF Fe SE EF SS ESO SEO eS ll
on KN ON ek WD NM KY SO Oo PHD DH FP WY NY S| SC

Case 3:20-mj-05046-MLP Document1 Filed 03/07/20 Page 6 of 6

CONCLUSION

10. For the reasons stated above, I request authority to direct a physician, a
registered nurse, a licensed practical nurse, a nursing assistant as defined in chapter
18.88A of the RCW, a physician assistant as defined in chapter 18.71A of the RCW,

a first responder as defined in chapter 18.73 of the RCW, an emergency medical
technician as defined in chapter 18.73 of the RCW, a health care assistant as defined in
chapter 18.135 of the RCW, or a technician trained in withdrawing blood to extract a
blood sample consisting of one or more tubes or vials from Alex Gonzalez-Lara.

11. This application for a warrant is being presented electronically pursuant to
Fed. R. Crim P. 4.1 & 41(d)(3).

I certify (or declare) under penalty of perjury under the laws of the United States

that the foregoing is true and correct to the best of my knowledge, information and belief.

Dated this 7th day of March, 2020.

Claudia Pantoja, Affiant

 

The above-named agent provided a sworn statement attesting to the truth of the
foregoing affidavit on 7th day of March, 2020.

No

THE HON. MICHELLE L. PETERSON
UNITED STATES MAGISTRATE JUDGE

 

 

AFFIDAVIT OF CLAUDIA PANTOIA - 5 UN TEE Saevie a) RORNEY.
700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
